DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 04/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to apparatuses, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
An article housing system comprising: a storage body that houses articles and an information processing device that is connected to the storage body, 
wherein the storage body includes a notification unit that notifies the information processing device of link information of an article collected by a user and the user who has collected the article, 
and the information processing device includes a recording unit that records that the user collects the article from the storage body based on the link information; 
and a settlement unit that executes settlement processing of allowing a payer linked with the user to pay for the article.
the storage body further includes a lighting device that separately illuminates the housed articles.
a stationary storage body that houses articles, a mobile storage body that houses articles, and an information processing device that is connected to the stationary storage body and the mobile storage body, wherein the stationary storage body and the mobile storage body include a notification unit that notifies the information processing device of link information of an article collected by a user and the user who has collected the article, 
and the information processing device includes a recording unit that records that the user collects the article from the stationary storage body and collects the article from the mobile storage body based on the link information, 
and an inventory management unit that manages an inventory of the article housed in the stationary storage body and an inventory of the article housed in the mobile storage body.
a rental management unit that manages rental of an article housing space of the storage body.
wherein the information processing device further includes a payment amount setting information receiving unit that receives the user who is a payee and payment amount setting information including payment amount from a terminal of the payer, and the settlement unit executes the settlement processing within a range of the payment amount.
wherein 168the information processing device further includes a screen transmitting unit that transmits screen data including information on the storage body housing the article recommended by the payer to a user terminal.
wherein the settlement unit executes the settlement processing when the payer approves payment of a price of the article.
wherein the lighting device illuminates an article pre- purchased or pre-reserved by the user.
wherein the lighting device illuminates an article pre- 169purchased or pre-reserved by a person other than the user.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers managing a sales or rental service at a storage but for the recitation of generic computer components. That is, other than reciting “information processing device”, “…unit”, “… body” and “lighting device”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of managing a sales or rental service at a storage. For example, but for the aforementioned generic computing language, “a storage body that houses articles and an information processing device that is connected to the storage body,  wherein the storage body includes a notification unit that notifies the information processing device of link information of an article collected by a user and the user who has collected the article” in the context of the claimed invention encompasses one or more person, such as a storage employee, manually sending notification that an article has been collect and the person who collected the article;
but for the aforementioned generic computing language, “and the information processing device includes a recording unit that records that the user collects the article from the storage body based on the link information” in the context of the claimed invention encompasses one or more person manually record that a person collects the article from the storage;
but for the aforementioned generic computing language, “and a settlement unit that executes settlement processing of allowing a payer linked with the user to pay for the article” in the context of the claimed invention encompasses one or more person manually settling the payment for the article;
but for the aforementioned generic computing language, “the storage body further includes a lighting device that separately illuminates the housed articles, wherein the lighting device illuminates an article pre- purchased or pre-reserved by the user; wherein the lighting device illuminates an article pre- 169purchased or pre-reserved by a person other than the user” in the context of the claimed invention encompasses one or more person manually provide lighting at the storage;
but for the aforementioned generic computing language, “a stationary storage body that houses articles, a mobile storage body that houses articles, and an information processing device that is connected to the stationary storage body and the mobile storage body, wherein the stationary storage body and the mobile storage body include a notification unit that notifies the information processing device of link information of an article collected by a user and the user who has collected the article” in the context of the claimed invention encompasses one or more person, such as an employee of the storage or mobile storage manually sending notification that an article has been collect and the person who collected the article;
but for the aforementioned generic computing language, “and the information processing device includes a recording unit that records that the user collects the article from the stationary storage body and collects the article from the mobile storage body based on the link information” in the context of the claimed invention encompasses one or more person manually recording that the user collects the article from the stationary storage and collects from the mobile storage;
but for the aforementioned generic computing language, “an inventory management unit that manages an inventory of the article housed in the stationary storage body and an inventory of the article housed in the mobile storage body” in the context of the claimed invention encompasses one or more person manually managing the inventory of the storage;
but for the aforementioned generic computing language, “a rental management unit that manages rental of an article housing space of the storage body” in the context of the claimed invention encompasses one or more person manually managing rental of the article in the storage;
but for the aforementioned generic computing language, “wherein the information processing device further includes a payment amount setting information receiving unit that receives the user who is a payee and payment amount setting information including payment amount from a terminal of the payer, and the settlement unit executes the settlement processing within a range of the payment amount” in the context of the claimed invention encompasses one or more person manually receiving a payment amount from a payee that payer has to pick to collect the article;
but for the aforementioned generic computing language, “wherein the settlement unit executes the settlement processing when the payer approves payment of a price of the article” in the context of the claimed invention encompasses one or more person manually settling a payment when payer approves payment;
If a claim, under its broadest reasonable interpretation, covers fundamental economic practice such as managing a sales or rental service but for the recitation of certain generic computing components, then it falls within the “Certain Method or Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computer unit to perform the notifying, recording, settling, managing steps and the additional element of a light device to illuminate object. The computer unit in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to manage a sales or rental service amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes sending notification (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and recording event. (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Crawford (US 20140258168).

	As per claim 1, Crawford discloses a system comprising:
	a storage body that houses articles and an information processing device that is connected to the storage body, wherein the storage body includes a notification unit that notifies the information processing device of link information of an article collected by a user and the user who has collected the article, (See Crawford Paragraph 0026 and 0037-0038)
and the information processing device includes a recording unit that records that the user collects the article from the storage body based on the link information; (See Crawford Paragraph 0026 and 0037-0038)
and a settlement unit that executes settlement processing of allowing a payer linked with the user to pay for the article. (See Crawford Paragraph 0012-0013 and 0025)

As per claim 2, Crawford discloses:
wherein the information processing device further includes a payment amount setting information receiving unit that receives the user who is a payee and payment amount setting information including payment amount from a terminal of the payer, and the settlement unit executes the settlement processing within a range of the payment amount. (See Crawford Paragraph 0013 and 0025, the entry allowing payment for the deposited item suggests a payment amount.)

As per claims 3 and 10, Crawford discloses:
wherein 168the information processing device further includes a screen transmitting unit that transmits screen data including information on the storage body housing the article recommended by the payer to a user terminal. (See Crawford Paragraph 0013 and 0025, the entry of shipping detail suggests information on the storage body housing the article recommended by the payer to a user terminal.)

As per claim 4, Crawford discloses:
wherein the settlement unit executes the settlement processing when the payer approves payment of a price of the article. (See Crawford Paragraph 0013 and 0025, the accepting payment for the deposited item suggests approving of a price of the article.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20140258168) in view of Richardson et al (US 20170286905).

As per claim 5, Crawford teaches a system comprising:
a storage body that houses articles and an information processing device that is connected to the storage body, wherein the storage body includes a notification unit that notifies the information processing device of link information of an article collected by a user and the user who has collected the article, and the information processing device includes a recording unit that records that the user collects the article from the storage body based on the link information, (See Crawford Paragraph 0026 and 0037-0038)
Crawford does not teach the storage body further includes a lighting device that separately illuminates the housed articles.
However, Richardson teaches lighting device within a storage separately illuminating each item. (See Richardson Paragraph 0047)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the delivery system taught by Crawford with teaching from Richardson to provide lighting to illuminate each articles in the storage. One of ordinary skill in the art would have been motivated as lighting provide a quick visual indication of a status of storage box.

	As per claim 6, Crawford in view of Richardson teaches:
	wherein the lighting device illuminates an article pre- purchased or pre-reserved by the user. (See Richardson Paragraph 0047)

	As per claim 7, Crawford in view of Richardson teaches:
	wherein the lighting device illuminates an article pre- 169purchased or pre-reserved by a person other than the user.

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20140258168) in view of Wakim et al (US 20170330144)
	
As per claim 8, Crawford teaches a system comprising:
a stationary storage body that houses articles, , and an information processing device that is connected to the stationary storage body, wherein the stationary storage body include a notification unit that notifies the information processing device of link information of an article collected by a user and the user who has collected the article, (See Crawford Paragraph 0026 and 0037-0038)
and the information processing device includes a recording unit that records that the user collects the article from the stationary storage body, (See Crawford Paragraph 0026 and 0037-0038)
and an inventory management unit that manages an inventory of the article housed in the stationary storage body. (See Crawford Paragraph 011, 0016 and 0027)
Crawford does not teach a mobile storage unit.
However, Wakim teaches a mobile storage body that sends notification regarding pickup and drop off, (See Wakin Paragraph 0029 and 0058), record article has been collected, (See Wakin Paragraph 0029 and 0058), and maintain inventory of article. (See Wakin Paragraph 0032)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the delivery system taught by Crawford with teaching from Wakin to provide the mobile pickup service. One of ordinary skill in the art would have been motivated as mobile service relief customers from traveling to a stationary storage pickup.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20140258168) in view of Bettez et al (US 20090240575)

As per claim 9, Crawford teaches a system comprising:
a storage body that houses articles and an information processing device that is connected to the storage body, wherein the storage body includes a notification unit that notifies the information processing device of link information of an article 170collected by a user and the user who has collected the article, and the information processing device includes a recording unit that records that the user collects the article from the storage body based on the link information, (See Crawford Paragraph 0026 and 0037-0038)
Crawford does not teach a rental management unit that manages rental of an article housing space of the storage body.
However, Betterz teaches a rental management unit that manages rental of bicycle housing of a bicycle docks. (See Betterz Paragraph 0038-0045)
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the delivery system taught by Crawford with teaching from Betterzto provide the rental of the article stored. One of ordinary skill in the art would have been motivated as including rental transaction over purchase transaction increases the utility of the Crawford system.

Conclusion


	
	
	
	
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698